Citation Nr: 1740477	
Decision Date: 09/19/17    Archive Date: 10/02/17

DOCKET NO.  12-09 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to a rating in excess of 50 percent prior to June 23, 2014, and in excess of 70 percent thereafter, for service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to March 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In an October 2014 rating decision, the agency of original jurisdiction (AOJ) awarded a 70 percent disability rating for PTSD, effective June 23, 2014.  As this does not constitute a full grant of the benefits possible, the matter remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In his March 2012 substantive appeal, the Veteran requested a videoconference hearing before a Veterans Law Judge.  Although a hearing was scheduled for February 2017, in January 2017, the Veteran indicated that he would be unable to attend the February 2017 hearing because he was out of state.  He requested that the hearing be rescheduled for after April 2017 when he planned on returning to Michigan, or that it be scheduled at a VA facility in Florida.

Because the RO schedules videoconference hearings, a remand is necessary.  38 C.F.R. § 20.704 (2016).

Accordingly, the case is REMANDED for the following action:

Coordinate with the Veteran and his representative to schedule him for a videoconference hearing before a Veterans Law Judge.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




